DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Drawings do not include reference character 2016.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figures 10b and 10c have reference character 1010a and 1010b which are not in the spec.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

3.	Claims 26, 31, and 33 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regards to claim 26, the Applicant claims calculating the radius of a phase shift according to a formula wherein X is the wavelength, m is a natural number, 0 is the angle, and F1 and F2 the power to be corrected in the respective meridians. However, there is no indication in the Applicant’s specification as to how these parameters (i.e. X is the wavelength, m is a natural number, 0 is the angle, and F1 and F2 the power to be corrected in the respective meridians) are obtained or what structure within the system is obtaining these parameters. 
	In regards to claim 31 and 33, the Applicant claims determining parameters of a phase prism as produced on an intraocular lens. However, it is unclear what this phase prism is, how it is being used by the claims, or how it is tied to the claimed invention. Further elaboration is required in regards to this. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 18-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 18, it is unclear if the second mention of “a subject” is the same as the previously claimed subject or a new subject. For examination purposes, the Examiner is interpreting this as the same subject as previously claimed. 
	In regards to claim 18, it is unclear if “a plurality of laser pulses” is the same as the previously claimed plurality of laser pulses or a new plurality. For examination purposes, the Examiner is interpreting this as the same plurality of pulses as previously claimed.
	In regards to claims 29-29, “the phase profile” lacks antecedent basis since it has yet to be claimed.
	In regards to claim 31 and 33, “the phase prism” lacks antecedent basis since it has yet to be claimed. Also, the scope of these claims are unclear without a definition of “phase prism” since this is not a term known in the art. 
	Claims 19-28, 30, and 32 are rejected by virtue of their dependency.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 18-23, 27, and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuele (US 20110172649 A1).
	In regards to claim 18, Schuele discloses a system for treating an ocular disease of a subject having an implanted intraocular lens (IOL) (Abstract discloses modifying an intraocular lens), comprising: 
a pulsed laser system configured to apply, according a determined pattern, a plurality of focused laser pulses to one or more selected areas of the IOL (Par. 0014-0015 discloses applying laser pulses [Fig 2A element 220] in a pattern to the targeted intraocular lens); 
a control system coupled to the pulsed laser system and configured to control the pulsed laser system to apply the plurality of focused laser pulses (Par. 0045 discloses a control system [210] coupled to the laser system; see also Fig 2A), wherein the control system is further configured to: 
determine visual needs of a subject that are associated with an ocular disease of the subject (Applicants spec discloses aberrations as a visual need of the subject. Par. 0002 and 0007-0008 and disclose this is a system to correct astigmatism and cataracts. Par. 0047 discloses the control system can take in imaging data and signal data thus it can determine visual needs; see also Par. 0069); 
determine the pattern of a plurality of laser pulses to apply, by refractive index writing, to the one or more selected areas of the IOL, wherein the plurality of laser pulses are configured to induce a change in the implanted IOL to adapt the optical performance of the IOL to the visual needs of the subject (Par. 0081 discloses the control can also control the patterns to be emitted and Par. 0015 discloses the pattern includes refractive index changes that can bring about changes to the intraocular lens).
	In regards to claim 19, Schuele discloses system of claim 18, wherein adapting the optical performance of the IOL to the visual needs comprises increasing ocular contrast by inscribing a diffractive pattern in the IOL that is configured to correct longitudinal chromatic aberration (There is no structure claimed to perform this function therefore, the art of Schuele would be capable of this since it has the same claimed structure (see claim 18 rejection). However, Par. 0008 discloses applying diffractive patterns to the IOL).
	In regards to claim 20, Schuele discloses the system of claim 1 8, wherein adapting the optical performance of the IOL to the visual needs comprises increasing ocular contrast by correcting a higher-order aberration (There is no structure claimed to perform this function therefore, the art of Schuele would be capable of this since it has the same claimed structure (see claim 18 rejection). However, Par. 0092 discloses correcting cataracts, i.e. a higher order aberration).
	In regards to claim 21, Schuele discloses the system of claim 18, wherein adapting the optical performance of the IOL to the visual needs comprises producing a yellowing of at least a part of the IOL, wherein short wavelength light rays are absorbed (There is no structure claimed to perform this function therefore, the art of Schuele would be capable of this since it has the same claimed structure (see claim 18 rejection). However, Par. 0002 discloses increasing yellowing).
	In regards to claim 22, Schuele discloses the system of claim 18, wherein adapting the optical performance of the IOL to the visual needs comprises modifying the power of the IOL to correct for at least one residual refractive error absorbed (There is no structure claimed to perform this function therefore, the art of Schuele would be capable of this since it has the same claimed structure (see claim 18 rejection). However, Par. 0059 discloses modifying the refractive index of the IOL in order to modify its effective power).
	In regards to claim 23, Schuele discloses the system of claim 22, wherein the at least one residual refractive error comprises at least one of defocus and astigmatism (Par. 0015 and 0043 discloses correcting astigmatism).
	In regards to claim 27, Schuele discloses the system of claim 18, wherein adapting the optical performance of the IOL to the visual needs comprises modifying the power of the IOL to improve vision for a given distance (There is no structure claimed to perform this function therefore, the art of Schuele would be capable of this since it has the same claimed structure (see claim 18 rejection). However, Par. 0059 discloses modifying the refractive index of the IOL in order to modify its effective power).
	In regards to claim 32, Schuele discloses the system of claim 18, wherein the one or more selected areas of the IOL comprise at least one outermost portion proximate the outer edges of the IOL (Par. 0015 discloses applying the laser pulses to a diameter of the IOL).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim 24 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuele (US 20110172649 A1) in view of Zheleznyak (US 20180243082 A1).
	In regards to claim 24, Schuele as applied to claim 22 discloses system of claim 22, except for wherein the at least one residual refractive error is a residual spherical error associated with an uncorrected astigmatism.
	However, in the same field of endeavor, Zheleznyak discloses refractive index writing (Abstract) on intraocular lens (Par. 0009) wherein the refractive index writing is to correct spherical aberrations (Par. 0133) in order to modify the refractive properties, and thus, the dioptric power, of an optical polymeric material such as an IOL.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Schuele and modified them by having the refractive index writing to correct spherical aberrations, as taught and 
	In regards to claim 30, Schuele as applied to claim 18 discloses the system of claim 18, except for wherein adapting the optical performance of the IOL to the visual needs comprises inducing a gradient-index pattern on the IOL that is configured to improve peripheral vision of the subject.
	However, in the same field of endeavor, Zheleznyak discloses refractive index writing (Abstract) on intraocular lens (Par. 0009) wherein gradient index writing is used on IOLs (Par. 0180) in order to improve vision.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Schuele and modified them by using gradient index writing, as taught and suggested by Zheleznyak in order to improve vision.
7.	Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuele (US 20110172649 A1) in view of Knox (US 20120310223 A1).
	Schuele as applied to claim 18 discloses the system of claim 18, except for wherein determining the pattern of the plurality of laser pulses to apply comprises calculating a radius of a phase shift for correcting for a residual spherical error, the radius being calculated according to factors that include an angular dependence (There is no structure claimed to perform this function therefore, the art of Schuele would be capable of this since it has the same claimed structure (see claim 18 rejection).
	However, in the same field of endeavor, Knox discloses a method for modifying the refractive index of intraocular tissue (Abstract) wherein the phase shift is taken into account 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Schuele and modified them by taking phase shift into account, as taught and suggested by Knox, since this can be advantageous in some cases in helping to reduce the total device writing times.
8.	Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuele (US 20110172649 A1) in view of Curatu (US 20060135952 A1).
	In regards to claim 28, Schuele as applied to claim 18 discloses the system of claim 18, except for wherein adapting the optical performance of the IOL to the visual needs comprises modifying the phase profile of the IOL to remove an existing diffractive or multifocal refractive profile in the IOL (There is no structure claimed to perform this function therefore, the art of Schuele would be capable of this since it has the same claimed structure (see claim 18 rejection).
	However, in the same field of endeavor Curatu discloses a method of modifying an intraocular lens (Abstract) wherein the profile is modified (Par. 0006) in order to correct for aberrations and alter the overall refractive profile.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Schuele and modified them by modifying the phase profile, as taught and suggested by Curatu in order to correct for aberrations and alter the overall refractive profile.
	In regards to claim 29, Schuele as applied to claim 18 discloses the system of claim 18, except for wherein adapting the optical performance of the IOL to the visual needs comprises modifying the phase profile of the IOL to redirect light passing through the IOL to the subject's There is no structure claimed to perform this function therefore, the art of Schuele would be capable of this since it has the same claimed structure (see claim 18 rejection).
However, in the same field of endeavor Curatu discloses a method of modifying an intraocular lens (Abstract) wherein the profile is modified (Par. 0006) in order to correct for aberrations and alter the overall refractive profile.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Schuele and modified them by modifying the phase profile, as taught and suggested by Curatu in order to correct for aberrations and alter the overall refractive profile.
Prior Art Note
9. 	In regards to claim 26, 31, and 33, there is currently no art rejection applied to these claims, however, there is further clarification needed regarding these (see 112(a) and 112(b) rejections above). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533. The examiner can normally be reached Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        17 February 2022